

FIRST AMENDMENT AND ASSIGNMENT
TO
PHYSICIAN EMPLOYMENT & MEDICAL DIRECTOR AGREEMENT
This First Amendment and Assignment to Physician Employment & Medical Director
Agreement (this “Amendment”) is entered into as of the 8th of March, 2017 (the
“Effective Date”), by and between Nobilis Health Network, Inc., a Texas
certified nonprofit health organization (“Assignor”), NH Physicians Group, PLLC,
a Texas professional limited liability company (“NHPG”), and Carlos R. Hamilton,
III, M.D., a Texas licensed physician (“Physician”) (each individually, a
“Party” and collectively, the “Parties”).


WHEREAS, the Assignor and Physician entered into that certain Physician
Employment and Medical Director Agreement, effective as of January 6, 2017,
pursuant to which the Physician was employed by Assignor to engage in the
practice of medicine (the “Original Agreement”);


WHEREAS, Assignor now wishes to assign the Original Agreement to its
wholly-owned subsidiary, NHPG, which is authorized by law to employ physicians
to engage in the practice of medicine; and


WHEREAS, the Parties now wish to amend the Original Agreement as set forth
below.


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth below, the Parties hereby agree as follows:


1.Assignment and Assumption. Assignor hereby assigns, grants, conveys and
transfers to NHPG all of Assignor’s rights, titles and interests in the Original
Agreement. NHPG hereby accepts such assignment.


2.Amendment to Section 2. Section 2 of the Original Agreement is amended by
deleting “March 1, 2017” and replacing it with “March 8, 2017”.


3.Miscellaneous. All other terms and conditions of the Original Agreement will
remain the same. This Amendment may be executed in separate counterparts, each
of which so executed and delivered shall constitute an original, but all such
counterparts constitute one and the same instrument. Manually-executed
counterparts may be delivered in faxed or scanned electronic form, each of which
(whether originally executed or such a faxed or scanned electronic document)
shall be deemed an original, and all of which together shall constitute one and
the same instrument. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart hereof signed by
each of the Parties.

[Signature page immediately follows]




--------------------------------------------------------------------------------






    
IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Effective Date.
ASSIGNOR
 
NOBILIS HEALTH NETWORK, INC.
 
 
 
 
 
 
 
By: /s/ Kenneth Efird                                   
 
 
 
Name: Kenneth Efird
 
 
 
Title: President
 
 
 
 
 
 
 
 
 
NHPG
 
NH PHYSICIANS GROUP, PLLC
 
 
 
 
 
 
 
By: /s/ Kenneth Efird                                   
 
 
 
Name: Kenneth Efird
 
 
 
Title: President
 
 
 
 
 
 
 
 
 
PHYSICIAN
 
CARLOS R. HAMILTON, III, M.D.
 
 
 
 
 
 
 
By: /s/ Carlos R. Hamilton, III, M.D.               
 
 
 
Name: Carlos R. Hamilton, III, M.D.
 





